Per Curiam:
The order appealed from should be reversed on condition that the appellant stipulate-as stated hy him in open court, namely, that he would raise on the trial the issue only of the sale of the merchandise and the defendant’s promise to pay therefor. If such stipulation he not given, the order will be affirmed, with ten dollars costs and disbursements. Present — Patterson, P. J., Ingraham, Clarke, Houghton and Lambert, JJ. Order reversed, without costs, on conditions stated in opinion; if such conditions he not complied with, order affirmed, with.ten dollars costs and disbursements. Settle order on notice. •